DETAILED ACTION
“Repositionable Tool Die”
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
	The amendments to the claims filed on 11/24/2021 have overcome the rejections under 35 USC 112(a) and 35 USC 112(b) set forth in the Non-Final Office Action (mailed 06/24/2021). As such, the rejections under 35 USC 112(a) and 35 USC 112(b) previously set forth are withdrawn. 
Allowable Subject Matter
Claims 1-24 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Independent claims 1, 9, and 17 - as presently amended - each require a die set wherein each die includes:
a front face having an impacting surface used to crimp wire connectors
a rear face having a die coupling member extending therefrom configured to couple the die to a die mount
a first side wall including: a flat front portion extending from the front face along the first side wall and a rounded rear portion extending from the flat front portion and transitioning into the rear face
a second side wall including: a flat front portion extending from the front face along the second side wall and a rounded rear portion extending from the flat front portion and transitioning into the rear face
wherein the first side wall is substantially perpendicular to the second side wall, and
wherein each die is configured to be rotatably realigned to have selected one of the first side wall and the second side wall abut the working head of the 
The closest prior art of record has been identified as Rzasa (US 6,101,862), as detailed in the non-Final Office Action (mailed 06/24/2021). Applicant’s arguments that:
Rzasa does not appear to describe that its indent die (48) and its nest die (90) can be rotatably realigned or reoriented relative one another. Second, as shown at least in FIG. 4 of Rzasa, only the walls of Rzasa's indent die (48) and nest die (90), which were equated by the Office Action to the claimed "second side wall," appear to abut respective head frame (18) and working head (16) of Rzasa. Third, mounting legs (70) of Rzasa's indent die (48) and mounting legs (106) of Rzasa's nest die (90) are not configured to connect with respective head frame (18) and working head (16) of Rzasa such that other walls of Rzasa's indent die (48) and nest die (90), which were equated by the Office Action to the claimed "first side wall," would be able to abut respective head frame (18) and working head (16) of Rzasa. In contrast, the claimed invention recited in claim 1 specifies that "each die is configured to be rotatably realigned to have selected one of the first side wall and the second side wall abut the working head of the hydraulic crimping tool," which feature Applicant submits is not disclosed, taught or suggested by Rzasa.

These arguments are found persuasive. Examiner agrees that the die set of Rzasa does not meet the limitation: “wherein each die is configured to be rotatably realigned to have selected one of the first side wall and the second side wall abut the working head of the hydraulic crimping tool” when taken in consideration with all other features of independent claims 1, 9, and 17. None of the prior art of record teaches or suggests this feature in conjunction with all other recited features of the independent claims; as such, the claims are deemed patentably distinct over the prior art of record. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelley Self can be reached on (571) 272-4524. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Katie L. Parr/Examiner, Art Unit 3725    

/SHELLEY M SELF/Supervisory Patent Examiner, Art Unit 3725